IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-14-00079-CR

EX PARTE SUSAN K. ALSUP,
                                                                      Appellant



                                     From the Precinct 7
                                  McLennan County, Texas
                                 Trial Court No. 2013-4206-2


                               MEMORANDUM OPINION

        Susan K. Alsup attempts to appeal from the trial court’s denial of a personal-

recognizance bond in the underlying arson case. Attached to her filing is the trial

court’s denial of her request for a personal-recognizance bond, which was entered on

October 9, 2013. Alsup did not file her purported notice of appeal until March 24,

2014—more than five months after the trial court’s October 9, 2013 denial. As such,

Alsup’s notice of appeal is untimely.             See TEX. R. APP. P. 26.2(a).         This appeal is

dismissed.1 See id.; Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A timely




        1A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. A petition for discretionary review must be filed in the Court of Criminal
notice of appeal is necessary to invoke a court of appeals’ jurisdiction.”); see also Chavez

v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals . . . must

dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”); Davis v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.) (per

curiam).




                                                      AL SCOGGINS
                                                      Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 27, 2014
Do not publish
[CR25]




Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. Id. at R. 68.2(a).

Ex parte Alsup                                                                                 Page 2